Citation Nr: 0503994	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-05 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating for a ganglion cyst 
of the left wrist.

2.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a left knee disability as secondary to 
a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to May 
1971.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The record reflects that the veteran requested a 
videoconference hearing before a Member of the Board.  He was 
originally scheduled for a July 2004 hearing before the 
Board; however, due to car problems he was unable to attend 
the hearing.  The Board granted his motion to reschedule the 
July 2004 hearing.  Thereafter, another hearing was scheduled 
for September 2004.  However, he was unable to attend the 
rescheduled hearing as his home was burglarized the morning 
of the hearing and he was preoccupied with completing a 
police report and securing his home.  He has provided a copy 
of the police.  The Board having determined that the veteran 
has shown good cause for his failure to appear for the 
rescheduled hearing and for failing to provide a timely 
request for a new hearing date, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following action:

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge in accordance with the docket 
number of his appeal.     

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




